Citation Nr: 1419109	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  12-13 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to December 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 
 
The Veteran appeared at a hearing before the undersigned Veterans Law Judge in March 2013.  A transcript of the hearing is in the Veteran's file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The combined evaluation of the Veteran's service-connected disabilities is 90 percent.  In March 2013, the Veteran testified that his diabetes mellitus, rated as 20 percent disabling; diabetic peripheral neuropathy of the left lower extremity, rated as 10 percent disabling; and diabetic peripheral neuropathy of the right lower extremity, rated as 10 percent disabling, render him unemployable.  He also testified that his other service-connected disabilities did not cause him to lose any time at work.  Hearing transcript, 9 (Mar. 2013).

The Veteran and his representative assert that the Veteran's diabetes mellitus and peripheral neuropathy symptoms have increased in severity since his most recent VA diabetes examination in February 2010.

As there appears to be a material change in diabetes a reexamination is warranted.  38 C.F.R. § 3.327.





Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of the service-connected diabetes mellitus, including peripheral neuropathy.

The examiner is asked to provide an opinion as to the effect that diabetes has on the Veteran's ability to secure or follow a substantially gainful occupation.  

The Veteran's file must be made available to the VA examiner for review. 

2.  After the above development adjudicate the claim.  If benefit is denied, furnish the Veteran and his representative a Supplemental Statement of the Case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).




